
	
		I
		111th CONGRESS
		1st Session
		H. R. 2474
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. McKeon (for
			 himself, Mr. Dreier,
			 Mr. Hunter,
			 Mr. McClintock,
			 Mr. Lewis of California,
			 Mr. Gallegly,
			 Mr. Herger,
			 Mr. Rohrabacher,
			 Mr. Calvert,
			 Mr. Royce,
			 Mr. Radanovich,
			 Mr. Daniel E. Lungren of California,
			 Mrs. Bono Mack,
			 Mr. Gary G. Miller of California,
			 Mr. Bilbray,
			 Mr. Issa, Mr. Nunes, Mr.
			 Campbell, Mr. McCarthy of
			 California, and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide that in
		  the case of an individual entitled to educational assistance under the
		  Post-9/11 Educational Assistance program who is enrolled at an institution of
		  higher education in a State in which the public institutions charge only fees
		  in lieu of tuition, the Secretary of Veterans Affairs shall allow the
		  individual to use all or any portion of the amounts payable for the established
		  charges for the program of education to pay any amount of the individual’s
		  tuition or fees for that program of education.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Educational Equity Act.
		2.Use of
			 entitlement under Post-9/11 Educational Assistance program to pay any amount of
			 tuition and feesSubsection
			 (a) of section 3313 of title 38, United States Code, is amended by adding at
			 the end the following new sentence: In the case of such an individual
			 who is pursuing such a program of education at an institution of higher
			 education in a State in which the public institutions charge only fees in lieu
			 of tuition, the Secretary shall allow the individual to use all or any portion
			 of the amounts payable under subsection (c)(1)(A) to pay any amount of the
			 individual’s tuition or fees for that program of education..
		
